Exhibit 10.5



  AMENDED AND RESTATED SECURITY AGREEMENT dated as of November 3, 2004, among
ADVANCE STORES COMPANY, INCORPORATED, a Virginia corporation (the “Borrower”),
ADVANCE AUTO PARTS, INC., a Delaware corporation (“Holdings”), each subsidiary
of the Borrower listed on Schedule I hereto (each such subsidiary individually a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors, Holdings and the Borrower are referred to collectively
herein as the “Grantors”) and JPMORGAN CHASE BANK, a New York banking
corporation (“JPMCB”), as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined herein).


        Reference is made to (a) the Amended and Restated Credit Agreement dated
as of November 3, 2004 (as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Holdings, the
lenders from time to time party thereto (the “Lenders”) and JPMCB, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Collateral Agent and as issuing bank (in such capacity, the “Issuing
Bank”), (b) the Guarantee Agreement dated as of November 28, 2001 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Subsidiary Guarantors, Holdings and the Collateral Agent,
and (c) the Amended and Restated Security Agreement dated as of December 5, 2003
(the “Existing Security Agreement”), among the parties hereto as in effect the
date hereof.

        The parties desire to amend and restate the Existing Security Agreement
to exclude Excluded Margin Stock from the Collateral. Accordingly, the parties
hereto agree by execution and delivery of this Agreement that the Existing
Security Agreement will be deemed to be amended and restated as provided herein.

        The Lenders have agreed to make Loans to the Borrower, and the Issuing
Bank has agreed to issue Letters of Credit for the account of the Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Each of Holdings and the Subsidiary Guarantors has agreed to
guarantee, among other things, all the obligations of the Borrower under the
Credit Agreement. DVA Creditors may from time to time agree to purchase
Designated Vendor Accounts. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit, and the agreement from time to time
of DVA Creditors to purchase Designated Vendor Accounts, are conditioned upon,
among other things, the execution and delivery by the Grantors of an agreement
in the form hereof to secure (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties to the Secured
Parties under the Credit Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents, (c) the due and punctual payment and performance of all obligations
in respect of overdrafts and related liabilities owed to JPMCB, any Affiliate
thereof, the Administrative Agent or the Collateral Agent arising from or in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds, (d) unless
otherwise agreed to in writing by the applicable Lender party thereto, the due
and punctual payment and performance of all monetary obligations of the Borrower
under each Hedging Agreement entered into with any counterparty that was a
Lender (or an Affiliate of a Lender) at the time such Hedging Agreement was
entered into and (e) the due and punctual payment of all DVA Obligations
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), when and as due (all the monetary obligations
described in the preceding clauses (a) through (e) being collectively called the
“Obligations”).

        Accordingly, the Grantors and the Collateral Agent, on behalf of itself
and each Secured Party (and each of their respective successors or assigns),
hereby agree as follows:

ARTICLE I

Definitions

        SECTION 1.01. Definition of Terms Used Herein. Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings
specified in the Credit Agreement. All terms defined in the New York UCC (as
defined herein) and not defined in this Agreement shall have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

        SECTION 1.02. Definition of Certain Terms Used Herein. As used herein,
the following terms shall have the following meanings:

        “Account Debtor” shall mean any Person who is or who may become
obligated to any Grantor under, with respect to or on account of an Account.

        “Cash Concentration Account” shall mean the cash concentration account
maintained by the Borrower with the Cash Concentration Bank in Roanoke, Virginia
(account number 2001000059003), to which the Borrower will cause to be
transferred, on each Business Day, amounts deposited in the Collection Deposit
Accounts on such Business Day.

        “Cash Concentration Bank” shall mean the “Cash Concentration Bank” as
defined in the Cash Concentration Letter Agreement.

        “Cash Concentration Letter Agreement” shall mean the agreement among the
Cash Concentration Bank, the Borrower and the Collateral Agent, in substantially
the form of Annex 1-A hereto, pursuant to which the Borrower shall maintain the
Cash Concentration Account, as such Cash Concentration Letter Agreement may be
amended, modified or supplemented from time to time.

        “Collateral” shall mean all right, title or interest now owned or at
anytime hereafter acquired by any Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest in all
(a) Accounts, (b) Chattel Paper, (c) Deposit Accounts (including the Cash
Concentration Account and the Collection Deposit Accounts), (d) Documents,
(e) Equipment, (f) General Intangibles, (g) Instruments, (h) Inventory,
(i) Investment Property (other than Excluded Margin Stock), (j) all books and
records pertaining to the foregoing and (k) to the extent not otherwise
included, all Proceeds and products of any of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing; provided that the term “Collateral” shall not include any property of
the type specified in clauses (c) and (f) above if the assignment, granting,
creation, mortgage, pledge, hypothecation or transfer thereof by such Grantor
hereunder, would violate the terms of, or otherwise constitute a default or
termination or similar event under any document or instrument to which any Loan
Party is a party (other than those documents or instruments between or among the
Loan Parties and/or their Affiliates only) relating to the ownership of, or
pertaining to any rights or interests held in such property, provided that
(i) the terms to be violated or default or termination or similar event that
would result in the event of the granting of the Lien hereunder, are consistent
with such Loan Party’s current business practice in connection with the type of
document or instrument to which they relate and (ii) each Loan Party shall use
its best efforts to ensure that the assignment, granting, creation, mortgage,
pledge, hypothecation or transfer of any such property by any Grantor will not
violate the terms of, or otherwise constitute a default or termination or
similar event under any document or instrument to which such Loan Party is a
party.

        “Collection Deposit Account” shall mean each collection deposit account
maintained by the Borrower and the Subsidiary Guarantors pursuant to a
Collection Deposit Letter Agreement (and prior to the execution of a Collection
Deposit Letter Agreement with respect to such account, any other collection
deposit accounts maintained by the Borrower and the Subsidiary Guarantors) into
which the Borrower and the Subsidiary Guarantors will deposit all Daily
Receipts.

        “Collection Deposit Letter Agreement” shall mean an agreement among the
Borrower, any Lender or other bank and the Collateral Agent, in substantially
the form of Annex 1-B hereto, pursuant to which, the Borrower and the Subsidiary
Guarantors shall maintain a Collection Deposit Account, as such Collection
Deposit Agreement may be amended, modified or supplemented from time to time.

        “Copyright License” shall mean any written agreement, now or hereafter
in effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or which such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

        “Copyrights” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, and (b) all registrations and applications
for registration of any such copyright in the United States or any other
country, including registrations, recordings, supplemental registrations and
pending applications for registration in the United States Copyright Office,
including those listed on Schedule II.

        “Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

        “Daily Receipts” shall mean all amounts received by the Borrower and the
Subsidiary Guarantors, whether in the form of cash, checks, any moneys received
or receivable in respect of charges made by means of credit cards, and other
negotiable instruments, in each case as a result of the sale of Inventory.

        “Documents” shall mean all instruments, files, records, ledger sheets
and documents covering or relating to any of the Collateral.

        “General Intangibles” shall mean all choses in action and causes of
action and all other assignable intangible personal property of any Grantor of
every kind and nature (other than Accounts) now owned or hereafter acquired by
any Grantor, including limited partnership or limited liability company
interests, corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
Hedging Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.
Notwithstanding the foregoing, the term “General Intangibles” shall not include
any accounts receivable sold or created pursuant to any Receivables Program,
except to the extent the same are transferred back or charged back to a Grantor
pursuant to the applicable documents governing such Receivables Program.

        “Intellectual Property” shall mean all intellectual and similar property
of any Grantor of every kind and nature now owned or hereafter acquired by any
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

        “License” shall mean any Patent License, Trademark License, Copyright
License or other license or sublicense to which any Grantor is a party,
including those listed on Schedule III (other than those license agreements in
existence on the date hereof and listed on Schedule III and those license
agreements entered into after the date hereof, which by their terms prohibit
assignment or a grant of a security interest by such Grantor as licensee
thereunder).

        “New York UCC” shall mean the Uniform Commercial Code as from time to
time in effect in the State of New York.

        “Obligations” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

        “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

        “Patents” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all letters patent of the United States or any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country, including
those listed on Schedule IV, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

        “Perfection Certificate” shall mean a certificate substantially in the
form of Annex 2 hereto, completed and supplemented with the schedules and
attachments contemplated thereby, and duly executed by a Financial Officer of
the Borrower.

        “Proceeds” shall have the meaning specified in Section 9-102 of the New
York UCC.

        “Secured Parties” shall mean (a) the Lenders, (b) the Administrative
Agent, (c) the Collateral Agent, (d) the Issuing Bank, (e) each counterparty to
a Hedging Agreement entered into with the Borrower if such counterparty was a
Lender (or an affiliate of a Lender) at the time the Hedging Agreement was
entered into, (f) the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Loan Document, (g) the DVA Creditors and
(h) the successors and assigns of each of the foregoing.

        “Security Interest” shall have the meaning assigned to such term in
Section 2.01.

        “Trademark License” shall mean any written agreement, now or hereafter
in effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or which any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

        “Trademarks” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office,
any State of the United States or any similar offices in any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule V, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

        SECTION 1.03. Rules of Interpretation. The rules of interpretation
specified in Section 1.03 of the Credit Agreement shall be applicable to this
Agreement.

ARTICLE II

Security Interest

        SECTION 2.01. Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
grants, mortgages, pledges, hypothecates and transfers to the Collateral Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or any time in the future may
acquire any right, title or interest, in, to and under the Collateral (the
“Security Interest”). Each Grantor hereby irrevocably authorizes the Collateral
Agent at any time and from time to time to file in any relevant jurisdiction any
initial financing statements (including fixture filings), and amendments thereto
that contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (a) whether the Grantor is an organization, the type of
organization and any organizational identification number issued to the Grantor
and (b) in the case of a financing statement filed as a fixture filing or
covering Collateral constituting minerals or the like to be extracted or timber
to be cut, a sufficient description of the real property to which such
Collateral relates. The Grantor agrees to provide such information to the
Collateral Agent promptly upon request. Each Grantor also ratifies its
authorization for the Collateral Agent to file in any relevant jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.

        The Collateral Agent is further authorized to file filings with the
United States Patent and Trademark Office or United States Copyright Office (or
any successor office or any similar office in any other country) or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

        SECTION 2.02. No Assumption of Liability. The Security Interest is
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.

ARTICLE III

Representations and Warranties

        The Grantors jointly and severally represent and warrant to the
Collateral Agent and the Secured Parties that:

        SECTION 3.01. Title and Authority. Each Grantor has good and valid
rights in and title to the Collateral with respect to which it has purported to
grant a Security Interest hereunder and has full power and authority to grant to
the Collateral Agent the Security Interest in such Collateral pursuant hereto
and to execute, deliver and perform its obligations in accordance with the terms
of this Agreement, without the consent or approval of any other Person other
than any consent or approval which has been obtained.

        SECTION 3.02. Filings. (a) The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete in all
material respects. Fully executed Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations containing a description of the Collateral have been
delivered to the Collateral Agent for filing in each governmental, municipal or
other office specified in Schedule 6 to the Perfection Certificate, which are
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Collateral
consisting of United States Patents, Trademarks and Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Collateral in
which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.

    (b)        Each Grantor represents and warrants that fully executed security
agreements in the form hereof and containing a description of all Collateral
consisting of Intellectual Property with respect to United States Patents and
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
have been delivered to the Collateral Agent for recording by the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, and otherwise as may be required pursuant to the laws
of any other necessary jurisdiction, to protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Collateral consisting
of Patents, Trademarks and United States registered Copyrights in which a
security interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, or in any other necessary jurisdiction, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than the financing statements referred to
above in Section 3.02(a) and such actions as are necessary to perfect the
Security Interest with respect to any Collateral consisting of Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).

        SECTION 3.03. Validity of Security Interest. The Security Interest
constitutes (a) a legal and valid security interest in all the Collateral
securing the payment and performance of the Obligations, (b) subject to the
filings described in Section 3.02 above, a perfected security interest in all
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(c) a security interest that shall be perfected in all Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the three month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060
or 17 U.S.C. § 205 and otherwise as may be required pursuant to the laws of any
other necessary jurisdiction. The Security Interest is and shall be prior to any
other Lien on any of the Collateral, other than Liens expressly permitted to be
prior to the Security Interest pursuant to Section 6.02 of the Credit Agreement.

        SECTION 3.04. Absence of Other Liens. The Collateral is owned by the
Grantors free and clear of any Lien, except for Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement. The Grantor has not filed or
consented to the filing of (a) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Collateral, (b) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (c) any assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement. None of the Grantors holds any commercial
tort claim except as indicated on the Perfection Certificate.

ARTICLE IV

Covenants

        SECTION 4.01. Change of Name; Location of Collateral; Records; Place of
Business.  (a) Each Grantor agrees promptly to notify the Collateral Agent in
writing of any change (i) in its corporate name, (ii) in the location of its
chief executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility) other than with respect to Collateral
(A) consisting of goods in transit between facilities, whether in vehicles owned
by the applicable Grantor or on common carriers and (B) located in temporary
warehousing which will remain in such warehousing for no longer than one month,
(iii) in its identity or type of organization or corporate structure, (iv) in
its Federal Taxpayer Identification Number or organizational identification
number, as applicable, or (v) in its jurisdiction of organization. Each Grantor
agrees promptly to provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the preceding sentence.
Each Grantor agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral. Each Grantor
agrees promptly to notify the Collateral Agent if any material portion of the
Collateral owned or held by such Grantor is damaged or destroyed.

    (b)        Each Grantor agrees to maintain, at its own cost and expense,
such complete and accurate records with respect to the Collateral owned by it as
is consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of the Collateral, and, at such time or times as the Collateral Agent
may reasonably request, promptly to prepare and deliver to the Collateral Agent
a duly certified schedule or schedules in form and detail satisfactory to the
Collateral Agent showing the identity, amount and location of any and all
Collateral.

        SECTION 4.02. Periodic Certification. Each year, at the time of delivery
of annual financial statements with respect to the preceding fiscal year
pursuant to Section 5.01 of the Credit Agreement, the Borrower shall deliver to
the Collateral Agent a certificate executed by a Financial Officer of the
Borrower (a) setting forth the information required pursuant to this Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of such certificate or the date of the most
recent certificate delivered pursuant to this Section 4.02 and (b) certifying
that all Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (a) above to the extent necessary to protect and
perfect the Security Interest for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period). Each certificate
delivered pursuant to this Section 4.02 shall identify in the format of
Schedule II, III, IV or V, as applicable, all Patents, Trademarks, Copyrights
and Licenses of any Grantor in existence on the date thereof and not then listed
on such Schedules or previously so identified to the Collateral Agent.

        SECTION 4.03. Protection of Security. Each Grantor shall, at its own
cost and expense, take any and all actions necessary to defend title to the
Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in the Collateral and the priority thereof against any Lien not
expressly permitted pursuant to Section 6.02 of the Credit Agreement.

        SECTION 4.04. Further Assurances. Each Grantor agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as the Collateral
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any promissory note or other instrument, such note or instrument shall be
promptly pledged and delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent.

        Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule II, III, IV or V hereto or
adding additional schedules hereto to specifically identify any asset or item
that may constitute Copyrights, Licenses, Patents or Trademarks; provided,
however, that any Grantor shall have the right, exercisable within 10 days after
it has been notified by the Collateral Agent of the specific identification of
such Collateral, to advise the Collateral Agent in writing of any inaccuracy of
the representations and warranties made by such Grantor hereunder with respect
to such Collateral. Each Grantor agrees that it will use its best efforts to
take such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days after the date it has been notified by the Collateral Agent of
the specific identification of such Collateral.

        SECTION 4.05. Inspection and Verification. The Collateral Agent and such
Persons as the Collateral Agent may reasonably designate shall have the right,
subject to compliance with Section 5.09 of the Credit Agreement, to inspect the
Collateral, all records related thereto (and to make extracts and copies from
such records) and the premises upon which any of the Collateral is located, to
discuss the Grantors’ affairs with the officers of the Grantors and their
independent accountants and to verify under reasonable procedures the validity,
amount, quality, quantity, value, condition and status of, or any other matter
relating to, the Collateral, including, in the case of Accounts or Collateral in
the possession of any third person, by contacting Account Debtors or the third
person possessing such Collateral for the purpose of making such a verification;
provided, however, that representatives of the Grantors shall be entitled to
participate in such discussions. The Collateral Agent shall have the absolute
right to share any information it gains from such inspection or verification
with any Secured Party.

        SECTION 4.06. Taxes; Encumbrances. At its option and after notice to the
applicable Grantor, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or this Agreement, and each Grantor jointly and
severally agrees to reimburse the Collateral Agent on demand for any payment
made or any expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.06 shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

        SECTION 4.07. Assignment of Security Interest. If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person to secure payment and performance of an Account, such Grantor
shall promptly assign such security interest to the Collateral Agent. Such
assignment need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of and transferees
from the Account Debtor or other Person granting the security interest.

        SECTION 4.08. Continuing Obligations of the Grantors. Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof, and each Grantor jointly and severally agrees to indemnify and hold
harmless the Collateral Agent and the Secured Parties from and against any and
all liability for such performance.

        SECTION 4.09. Use and Disposition of Collateral. None of the Grantors
shall make or permit to be made an assignment, pledge or hypothecation of the
Collateral or shall grant any other Lien in respect of the Collateral, except as
expressly permitted by Section 6.02 of the Credit Agreement. None of the
Grantors shall make or permit to be made any transfer of the Collateral and each
Grantor shall remain at all times in possession of the Collateral owned by it,
except that (a) Inventory, obsolete or worn out assets, Permitted Investments
and other assets having a fair market value (alone or together with other
related assets sold or to be sold) of less than $25,000 may be sold, in each
case in the ordinary course of business and (b) unless and until the Collateral
Agent shall notify the Grantors that an Event of Default shall have occurred and
be continuing and that during the continuance thereof the Grantors shall not
sell, convey, lease, assign, transfer or otherwise dispose of any Collateral
(which notice may be given by telephone if promptly confirmed in writing), the
Grantors may use and dispose of the Collateral in any lawful manner not
inconsistent with the provisions of this Agreement, the Credit Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Grantor agrees that it shall not permit any Inventory to be in the possession or
control of any warehouseman, bailee, agent or processor at any time unless such
warehouseman, bailee, agent or processor shall have been notified of the
Security Interest and shall have agreed in writing to hold the Inventory subject
to the Security Interest and the instructions of the Collateral Agent and to
waive and release any Lien held by it with respect to such Inventory, whether
arising by operation of law or otherwise.

        SECTION 4.10. Limitation on Modification of Accounts.  None of the
Grantors will, without the Collateral Agent’s prior written consent, grant any
extension of the time of payment of any of the Accounts included in the
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any Person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with its current practices and in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which such Grantor is engaged.

        SECTION 4.11. Insurance. The Grantors, at their own expense, shall
maintain or cause to be maintained insurance covering physical loss or damage to
the Inventory and Equipment in accordance with Section 5.07 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable. All sums disbursed by the Collateral Agent in connection with
this Section 4.11, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, upon demand, by the
Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

        SECTION 4.12. Legend. Each Grantor shall legend, in form and manner
satisfactory to the Collateral Agent, its Chattel Paper and its books, records
and documents evidencing or pertaining thereto with an appropriate reference to
the fact that such Chattel Paper have been assigned to the Collateral Agent for
the benefit of the Secured Parties and that the Collateral Agent has a security
interest therein.

        SECTION 4.13. Covenants Regarding Patent, Trademark and Copyright
Collateral. (a) Each Grantor agrees that it will not, nor will it permit any of
its licensees to, do any act, or omit to do any act, whereby any Patent which is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws.

    (b)        Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark, (iii) display such Trademark with notice
of Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.

    (c)        Each Grantor (either itself or through licensees) will, for each
work covered by a material Copyright, continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.

    (d)        Each Grantor shall notify the Collateral Agent immediately if it
knows or has reason to know that any Patent, Trademark or Copyright material to
the conduct of its business may become abandoned, lost or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of any Patent, Trademark or Copyright, its right to register the same, or to
keep and maintain the same.

    (e)        In no event shall any Grantor, either itself or through any
agent, employee, licensee or designee, file an application for any Patent,
Trademark or Copyright (or for the registration of any Trademark or Copyright)
with the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, unless it promptly
informs the Collateral Agent, and, upon request of the Collateral Agent,
executes and delivers any and all agreements, instruments, documents and papers
as the Collateral Agent may request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright, and each Grantor hereby
appoints the Collateral Agent as its attorney-in-fact to execute and file such
writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable.

    (f)        Each Grantor will take all necessary steps that are consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each material application
relating to the Patents, Trademarks and/or Copyrights (and to obtain the
relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancelation proceedings against third parties.

    (g)        In the event that any Grantor has reason to believe that any
Collateral consisting of a Patent, Trademark or Copyright material to the
conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third party, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with good business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as are appropriate under the circumstances to protect such
Collateral.

    (h)        Upon and during the continuance of an Event of Default, each
Grantor shall use its best efforts to obtain all requisite consents or approvals
by the licensor of each Copyright License, Patent License or Trademark License
to effect the assignment of all of such Grantor’s right, title and interest
thereunder to the Collateral Agent or its designee.

    (i)        Each Grantor shall ensure that fully executed security agreements
in the form hereof and containing a description of all Collateral consisting of
Intellectual Property shall have been received and recorded within three months
after the execution of this Agreement with respect to United States Patents,
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
have been delivered to the Collateral Agent for recording by the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, and otherwise as may be required pursuant to the laws
of any other necessary jurisdiction, to protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Collateral
consisting of Patents, Trademarks and registered Copyrights in which a security
interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, or in any other necessary jurisdiction, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Collateral consisting of Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date of this amendment and
restatement).

        SECTION 4.14. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Collateral, each Grantor agrees,
in each case at such Grantor’s own expense, to take the following actions with
respect to the following Collateral:

    (a)        Instruments and Tangible Chattel Paper. If any Grantor shall at
any time hold or acquire any Instruments or Tangible Chattel Paper (other than
such Instruments or Tangible Chattel Paper held in the ordinary course of such
Grantor’s business and in an aggregate amount not exceeding $100,000), such
Grantor shall forthwith endorse, assign and deliver the same to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time specify.

    (b)        Investment Property. If any Grantor shall at any time hold or
acquire any certificated securities (other than any such certificated securities
having an aggregate fair market value not in excess of $50,000 and held in the
ordinary course of such Grantor’s business), such Grantor shall forthwith
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time specify. If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, such Grantor shall
promptly notify the Collateral Agent thereof and, at the Collateral Agent’s
request and option, pursuant to an agreement in form and substance satisfactory
to the Collateral Agent, either (a) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such securities, without further
consent of any Grantor or such nominee, or (b) arrange for the Collateral Agent
to become the registered owner of the securities. If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by any Grantor are held by such Grantor or its nominee through a
securities intermediary or commodity intermediary, such Grantor shall promptly
notify the Collateral Agent thereof and, at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent, either (i) cause such securities intermediary or (as
the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from the Collateral Agent to such securities
intermediary as to such securities or other investment property, or (as the case
may be) to apply any value distributed on account of any commodity contract as
directed by the Collateral Agent to such commodity intermediary, in each case
without further consent of any Grantor or such nominee, or (ii) in the case of
Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to such investment property, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such investment property. The Collateral Agent agrees with
each of the Grantors that the Collateral Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing, or, after giving effect to any such
investment and withdrawal rights would occur. The provisions of this paragraph
shall not apply to (A) any financial assets credited to a securities account for
which the Collateral Agent is the securities intermediary or (B) Excluded Margin
Stock.

    (c)        Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in § 16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Collateral Agent thereof and, at the
request of the Collateral Agent, shall take such action as the Collateral Agent
may reasonably request to vest in the Collateral Agent control under UCC §9-105
of such electronic chattel paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, §16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Collateral Agent agrees with such
Grantor that the Collateral Agent will arrange, pursuant to procedures
satisfactory to the Collateral Agent and so long as such procedures will not
result in the Collateral Agent’s loss of control, for the Grantor to make
alterations to the electronic chattel paper or transferable record permitted
under UCC §9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or §16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Grantor with respect to such electronic chattel
paper or transferable record.

    (d)        Letter-of-credit Rights. If any Grantor is at any time a
beneficiary (other than in the ordinary course of its business and in respect of
letters of credit in an aggregate amount not exceeding $150,000) under a letter
of credit now or hereafter issued in favor of such Grantor, such Grantor shall
promptly notify the Collateral Agent thereof and, at the request and option of
the Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) arrange
for the issuer and any confirmed of such letter of credit to consent to an
assignment to the Collateral Agent of the proceeds of any drawing under the
letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in the Credit Agreement.

    (e)        Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a commercial tort claim for an amount exceeding $100,000, the Grantor
shall promptly notify the Collateral Agent in a writing signed by such Grantor
of the brief details thereof and grant to the Collateral Agent in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Collateral Agent.

ARTICLE V

Collections

        SECTION 5.01. Collection Deposit Accounts. (a) From and after the
Effective Date, each Grantor agrees to deposit all Daily Receipts into the
Collection Deposit Accounts on a daily basis.

    (b)        From and after the Effective Date, the Grantors agree to
transfer, or cause to be transferred, on each Business Day, all amounts on
deposit in any Collection Deposit Account to the Cash Concentration Account
other than amounts necessary (i) for the payment of routine bank service fees,
(ii) for change orders and (iii) to reconcile deposit balances.

    (c)        Unless and until the happening of an Event of Default, the
Borrower may at any time withdraw any of the funds contained in the Cash
Concentration Account for use, subject to the provisions of the Credit
Agreement, for general corporate purposes.

    (d)        Upon the occurrence of an Event of Default, each Collection
Deposit Account and the Cash Concentration Account will, without any further
action taken on the part of any Grantor or the Collateral Agent, automatically
convert into a closed account under the exclusive dominion and control of the
Collateral Agent in which funds are held subject to the rights of the Collateral
Agent hereunder. No Grantor shall thereafter have any right or power to withdraw
any funds from any Collection Deposit Account or the Cash Concentration Account
without the prior written consent of the Collateral Agent.

    (e)        In the event that a Grantor directly receives any remittances on
Accounts included in the Collateral, notwithstanding the arrangements for
payment directly into the Collection Deposit Accounts pursuant to Section 5.02,
such remittances shall be held for the benefit of the Collateral Agent and the
Lenders and shall be segregated from other funds of such Grantor, subject to the
Security Interest granted hereby, and such Grantor shall cause such remittances
and payments to be deposited into a Collection Deposit Account or the Cash
Concentration Account as soon as practicable after such Grantor’s receipt
thereof.

    (f)        All payments by any Grantor into any Cash Deposit Account or the
Cash Collateral Account pursuant to this Section 5.01, whether in the form of
cash, checks, notes, drafts, bills of exchange, money orders or otherwise, in
the relevant Cash Deposit Account or Cash Collateral Account in precisely the
form in which received (but with any endorsements of such Grantor necessary for
deposit or collection), and until they are so deposited such payments shall be
held in trust by such Grantor for and as the property of the Collateral Agent.

        SECTION 5.02. Collections. (a) From and after the Effective Date, each
Grantor agrees to notify and direct promptly each Account Debtor and every other
Person obligated to make payments with respect to the Accounts included in the
Collateral to make all such payments to a Collection Deposit Account established
by it. Each Grantor shall use all reasonable efforts to cause each Account
Debtor and every other Person identified in the preceding sentence to make all
payments with respect to the Accounts included in the Collateral directly to
such Collection Deposit Account.

    (b)        Without the prior written consent of the Collateral Agent, no
Grantor shall, in a manner adverse to the Lenders, change the general
instructions given to Account Debtors in respect of payment on Accounts to be
deposited in any Collection Deposit Account. Until the Collateral Agent shall
have advised the Grantors to the contrary, each Grantor shall, and the
Collateral Agent hereby authorizes each Grantor to, enforce and collect all
amounts owing on the Inventory and Accounts included in the Collateral, for the
benefit and on behalf of the Collateral Agent and the other Secured Parties;
provided, however, that such privilege may at the option of the Collateral Agent
be terminated upon the occurrence and during the continuance of any Event of
Default.

        SECTION 5.03. Power of Attorney. Each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent and attorney-in-fact, and in such capacity the Collateral Agent shall have
the right, with power of substitution for each Grantor and in each Grantor’s
name or otherwise, for the use and benefit of the Collateral Agent and the
Secured Parties, upon the occurrence and during the continuance of an Event of
Default (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
included in the Collateral to any Account Debtor; (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent or
any Secured Party to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent or any Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Collateral Agent or any Secured Party with respect to
the Collateral or any part thereof shall give rise to any defense, counterclaim
or offset in favor of any Grantor or to any claim or action against the
Collateral Agent or any Secured Party. It is understood and agreed that the
appointment of the Collateral Agent as the agent and attorney-in-fact of the
Grantors for the purposes set forth above is coupled with an interest and is
irrevocable. The provisions of this Section shall in no event relieve any
Grantor of any of its obligations hereunder or under any other Loan Document
with respect to the Collateral or any part thereof or impose any obligation on
the Collateral Agent or any Secured Party to proceed in any particular manner
with respect to the Collateral or any part thereof, or in any way limit the
exercise by the Collateral Agent or any Secured Party of any other or further
right which it may have on the date of this Agreement or hereafter, whether
hereunder, under any other Loan Document, by law or otherwise.

ARTICLE VI

Remedies

        SECTION 6.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Collateral
consisting of Intellectual Property, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.

        The Collateral Agent shall give the Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-504(3) of the Uniform Commercial Code as in effect in the State of New
York or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Section, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 6.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-504(3) of the
Uniform Commercial Code as in effect in the State of New York or its equivalent
in other jurisdictions.

        SECTION 6.02. Application of Proceeds. The Collateral Agent shall apply
the proceeds of any collection or sale of the Collateral, as well as any
Collateral consisting of cash, as follows:

          FIRST, to the payment of all costs and expenses incurred by the
Administrative Agent or the Collateral Agent (in its capacity as such hereunder
or under any other Loan Document) in connection with such collection or sale or
otherwise in connection with this Agreement, any other Loan Document or any of
the Obligations including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the Collateral
Agent hereunder or under any other Loan Document on behalf of any Grantor and
any other costs or expenses incurred by the Collateral Agent or the
Administrative Agent in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;


          SECOND, to the payment in full of the Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Obligations owed to them on the date of any such
distribution); and


          THIRD, to the Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.


        The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof. For purposes of making any payment hereunder in respect
of any DVA Obligations, the Collateral Agent may rely upon any statement or
certificate presented to it by any Grantor or DVA Creditor (or any agent for
such DVA Creditor) with respect to the amount of such DVA Obligation, and any
distribution by the Collateral Agent of funds to any agent for any of the DVA
Creditors shall be sufficient to discharge the obligations of the Collateral
Agent in respect of such DVA Obligations, and the Collateral Agent shall not be
required to see to the application of such funds by such agent.

        SECTION 6.03. Grant of License to Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Article at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sub-license
any of the Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
shall be exercised, at the option of the Collateral Agent, upon the occurrence
and during the continuation of an Event of Default; provided that any license,
sub-license or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default.

ARTICLE VII

Miscellaneous

        SECTION 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it at its address or
telecopy number set forth on Schedule I, with a copy to the Borrower.

        SECTION 7.02. Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest and all obligations of the Grantors
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

        SECTION 7.03. Survival of Agreement. All covenants, agreements,
representations and warranties made by any Grantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Secured Parties and shall survive the making by the Lenders of the Loans, and
the execution and delivery to the Lenders of any notes evidencing such Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect until this Agreement shall terminate.

        SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be amended, modified, supplemented, waived or released with respect to any
Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.

        SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

        SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a)
Each Grantor jointly and severally agrees to pay upon demand to the Collateral
Agent the amount of any and all reasonable expenses, including the reasonable
fees, disbursements and other charges of its counsel and of any experts or
agents, which the Collateral Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody or preservation of, or the
sale of, collection from or other realization upon any of the Collateral,
(iii) the exercise, enforcement or protection of any of the rights of the
Collateral Agent hereunder or (iv) the failure of any Grantor to perform or
observe any of the provisions hereof.

    (b)        Without limitation of its indemnification obligations under the
other Loan Documents, each Grantor jointly and severally agrees to indemnify the
Collateral Agent and the other Indemnitees against, and hold each of them
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees, disbursements and other charges of counsel,
incurred by or asserted against any of them arising out of, in any way connected
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto
or to the Collateral, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

    (c)        Any such amounts payable as provided hereunder shall be
additional Obligations secured hereby and by the other Security Documents. The
provisions of this Section 7.06 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Collateral Agent or any Lender. All amounts due
under this Section 7.06 shall be payable on written demand therefor.

        SECTION 7.07. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

        SECTION 7.08. Waivers; Amendment. (a) No failure or delay of the
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Collateral Agent hereunder
and of the Collateral Agent, the Issuing Bank, the Administrative Agent and the
Lenders under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provisions of this Agreement or any other Loan Document or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Grantor in any case shall entitle such
Grantor or any other Grantor to any other or further notice or demand in similar
or other circumstances.

    (b)        Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement or any
Intercreditor Agreement.

        SECTION 7.09. WAIVER OF JURY TRIAL; APPOINTMENT OF RECEIVER. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

        SECTION 7.10. Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

        SECTION 7.11. SECTION 7.11 Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall constitute an original but all
of which when taken together shall constitute but one contract (subject to
Section 7.04), and shall become effective as provided in Section 7.04. Delivery
of an executed signature page to this Agreement by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.

        SECTION 7.12. Headings. Article and Section headings used herein are for
the purpose of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

        SECTION 7.13. Jurisdiction; Consent to Service of Process. (a) Each
Grantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Collateral Agent, the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Grantor or its properties in the courts of
any jurisdiction.

    (b)        Each Grantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

    (c)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.01. Nothing in this
Agreement will affected the right of any party to this Agreement to serve
process in any other manner permitted by law.

        SECTION 7.14. Termination. (a) This Agreement and the Security Interest
shall terminate when all the Obligations (other than the DVA Obligations and
other than inchoate indemnification and reimbursement rights) have been
indefeasibly paid in full, the Lenders have no further commitment to lend, the
LC Exposure has been reduced to zero and the Issuing Bank has no further
commitment to issue Letters of Credit under the Credit Agreement, at which time
the Collateral Agent shall execute and deliver to the Grantors, at the Grantors’
expense, all Uniform Commercial Code termination statements and similar
documents which the Grantors shall reasonably request to evidence such
termination. Any execution and delivery of termination statements or documents
pursuant to this Section 7.14 shall be without recourse to or warranty by the
Collateral Agent.

    (b)        A Subsidiary Guarantor shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Guarantor shall be automatically released in the event that all the
capital stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of to a Person that is not an Affiliate of the Borrower in
accordance with the terms of the Credit Agreement; provided that the Lenders
shall have consented to such sale, transfer or other disposition (to the extent
required by the Credit Agreement) and the terms of such consent did not provide
otherwise.

    (c)        Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement to any Person that is not a
Grantor, or, upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 9.02(b)
of the Credit Agreement, the security interest in such Collateral shall be
automatically released.

    (d)        The Collateral Agent shall, in connection with a financing
contemplated by Section 6.01(a)(vi) and 6.02(a)(v) of the Credit Agreement, at
the request of the lender providing the financing, (i) subordinate the security
interest under this Agreement on the specific assets or improvement being
financed to the security interest of such lender pursuant to an intercreditor
and/or subordination agreement in form and substance reasonably satisfactory to
such lender, the Administrative Agent and the Grantor or (ii) release the Lien
and security interest under this Agreement on the specific assets or improvement
being financed; provided that such Lien and security interest shall be
reinstated upon the repayment in full of the loans of such lender and the
obligations of the Grantor to such lender arising from or related to such
financing secured by such assets or improvement and, in connection with such
reinstatement, the Grantors shall execute and deliver, at the Grantors’ expense,
any Uniform Commercial Code financing statements or other documents necessary to
effect and evidence such reinstatement as may be reasonably requested by the
Collateral Agent. In connection with any subordination or release of Lien and
security interest pursuant to this Section 7.14(d), the Collateral Agent shall
execute and deliver, at the Grantors’ expense, any documents necessary to effect
and evidence such subordination as may be reasonably requested by the Grantors.

        SECTION 7.15. Additional Grantors. Upon execution and delivery by the
Collateral Agent and a Subsidiary of Holdings of an instrument in the form of
Annex 3 hereto, such Subsidiary shall become a Grantor hereunder with the same
force and effect as if originally named as a Grantor herein. The execution and
delivery of any such instrument shall not require the consent of any Grantor
hereunder. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

        SECTION 7.16. Intercreditor Agreement. The rights hereunder with respect
to the DVA Creditors and the DVA Obligations are subject to the applicable
Intercreditor Agreements.

--------------------------------------------------------------------------------

30

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

  ADVANCE STORES COMPANY,
INCORPORATED,


  by


  /s/ Jeffrey T. Gray

--------------------------------------------------------------------------------

  Name:  Jeffrey T. Gray   Title:  SVP, CFO & Asst. Secretary




  ADVANCE AUTO PARTS, INC.


  by


  /s/ Jeffrey T. Gray

--------------------------------------------------------------------------------

  Name:  Jeffrey T. Gray   Title:  SVP, CFO & Asst. Secretary




  EACH SUBSIDIARY GUARANTOR
LISTED ON SCHEDULE I HERETO,


  by


  /s/ Jeffrey T. Gray

--------------------------------------------------------------------------------

  Name:  Jeffrey T. Gray   Title:




  JPMORGAN CHASE BANK, as Collateral
Agent,


  by


  /s/ Neil R. Boylan

--------------------------------------------------------------------------------

  Name:  Neil R. Boylan   Title:  Managing Director




--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Guarantors

Advance Trucking Corporation

Western Auto Supply Company

Western Auto of Puerto Rico, Inc.

Western Auto of St. Thomas, Inc.

Western Auto Supply of Ontario Limited

Advance Merchandising Company, Inc.

Advance Aircraft Company, Inc.

Discount Auto Parts, Inc.

--------------------------------------------------------------------------------

SCHEDULE II

Copyrights

None.

--------------------------------------------------------------------------------

SCHEDULE III

Licenses

None.

--------------------------------------------------------------------------------

SCHEDULE IV

Patents

None.

--------------------------------------------------------------------------------

4

SCHEDULE V

Trademarks

FEDERAL MARK REGISTRATIONS/APPLICATIONS
OWNER:     Advance Merchandising Company, Inc.


                                                                                      Registration or
                      Mark                         Serial or Registration No.         Application Date

ADV                                                         2,049,823                    04/01/1997
ADVANCE AUTO PARTS                                          1,815,267                    01/04/1994
ADVANCE AUTO PARTS & design                                 1,847,137                    07/26/1994
ADVANCE AUTO PARTS & design                                 1,484,796                    04/12/1988
ADVANCE AUTO PARTS & design                                 78/258905                    06/05/2003
ADVANCE AUTO PARTS & design                                 78/258959                    06/05/2003
ADVANCE AUTO PARTS & design                                 78/453252                    07/20/2004
ADVANCE AUTO PARTS & design                                 78/453265                    07/20/2004
ADVANCE AUTO PARTS & design                                 78/453277                    07/20/2004
ADVANCE AUTO PARTS & design                                 78/453288                    07/20/2004
ADVANCE AUTO PARTS & design                                 78/453301                    07/20/2004
ADVANCE AUTO PARTS & design                                 78/465180                    08/10/2004
ADVANCE AUTO PARTS.  WE'RE READY IN ADVANCE. &              78/258939                    06/05/2003
design
ADVANCE AUTO PARTS.  WE'RE READY IN ADVANCE. &              78/258981                    06/05/2003
design
AMERICAN SPIRIT                                             1,242,721                    06/21/1983
AUTOCRAFT                                                   1,622,118                    11/13/1990
AUTOCRAFT CASTAWAY                                          2,640,809                    10/22/2002
AUTOXPRESS                                                  78/470757                    08/20/2004
CARCARE101                                                  2,391,747                    10/03/2000
CARCARE101 & design                                         2,391,746                    10/03/2000
DISCOUNT AUTO PARTS & design                                2,415,619                    12/26/2000
DISCOUNT AUTO PARTS & design                                2,539,168                    02/19/2002
ENDURANCE & design                                          78/470767                    08/20/2004
HYDRO FORCE                                                 2,731,342                    07/01/2003
INFO-TRAK                                                   1,792,873                    09/14/1993
JOE'S GARAGE EST. 1932 & design                             78/484603                    09/16/2004
LASTACELL                                                   1,494,948                    07/05/1988
MECHANIC'S CHOICE & design                                  78/470776                    08/20/2004
MORE PARTS, LOWER PRICES                                    2,482,142                    08/28/2001
PARTS AMERICA                                               2,280,955                    09/28/1999
PARTS EXPRESS                                               2,381,242                    08/29/2000
PDQ                                                         1,395,226                    05/27/1986
PRO2CALL                                                    2,228,513                    03/02/1999
PROFESSIONAL'S FAVORITE                                     76/469754                    11/26/2002
PROTECTION PLUS                                             78/362151                    02/04/2004
RIGHT PART.  RIGHT AWAY.                                    76/060218                    05/30/2000


FEDERAL MARK REGISTRATIONS/APPLICATIONS
OWNER:     Advance Merchandising Company, Inc.
(continued)



SENTRY                                                      0,255,631                    04/30/1929
SOUNDXPRESS & design                                        78/471990                    08/23/2004
SPARK FORCE                                                 2,361,786                    06/27/2000
THE BEST PART IS OUR PEOPLE                                 2,167,375                    06/23/1998
THE FRONT RUNNER                                            1,850,319                    08/16/1994
TIRE SOURCE                                                 1,956,753                    02/13/1996
TOUGH ONE                                                   1,715,139                    09/15/1992
TOUGH ONE ENGINES & design                                  78/368578                    02/16/2004
TRAK AUTO                                                   1,168,761                    09/08/1981
TRAK                                                        1,574,103                    01/02/1990
TRAK AUTO & design                                          1,418,151                    11/25/1986
TROUBLE FREE                                                1,490,825                    06/07/1988
TROUBLE FREE                                                2,133,425                    01/27/1998
WEAREVER                                                    2,044,917                    03/11/1997
WEAREVER                                                    1,650,703                    07/16/1991
WESTERN FLYER                                               0,440,857                    10/05/1948
WIZARD                                                      0,837,072                    10/17/1967


FEDERAL MARK REGISTRATIONS/APPLICATIONS
OWNER:     Western Auto Supply Company


                                                                                      Registration or
                      Mark                         Serial or Registration No.         Application Date
ENDURANCE                                                   1,197,174                    06/08/1982
WESTERN AUTO                                                0,883,548                    12/30/1969
WESTERN AUTO                                                0,883,524                    12/30/1969
checkered flag design                                       1,209,010                    09/14/1982
flag design                                                 1,652,836                    08/06/1991
WESTERN FLYER                                               0,289,563                    12/01/1931


STATE MARK REGISTRATIONS/APPLICATIONS
OWNER:     Advance Merchandising Company, Inc.


                                                            State                                  Registration or
                                                                                Serial or
                       Mark                                                  Registration No.      Application Date
ADVANCE AUTO PARTS & design                               Colorado             20041247079            07/14/2004
ADVANCE AUTO PARTS & design                               Colorado             20041247078            07/14/2004
ADVANCE AUTO PARTS & design                                Florida             T04000000969           07/30/2004
ADVANCE AUTO PARTS & design                                Florida             T04000000968           07/30/2004
ADVANCE DISCOUNT AUTO PARTS & design                       Florida             T04000000329           03/12/2004
ADVANCE DISCOUNT AUTO PARTS & design                       Florida             T04000000328           03/12/2004
ADVANCE DISCOUNT AUTO PARTS & design                       Florida             T04000000327           03/12/2004
ADVANCE DISCOUNT AUTO PARTS & design                       Florida             T04000000330           03/12/2004
ADVANCE DISCOUNT AUTO PARTS & design                       Florida             T04000000331           03/12/2004
ADVANCE DISCOUNT AUTO PARTS & design                       Florida             T04000000423           04/02/2004
ADVANCE DISCOUNT AUTO PARTS & design                       Florida             T04000000332           03/12/2004
ADVANCE DISCOUNT AUTO PARTS & design                       Florida             T04000000334           03/12/2004
ADVANCE DISCOUNT AUTO PARTS & design                       Florida             T04000000335           03/12/2004
ADVANCE DISCOUNT AUTO PARTS & design                       Florida             T04000001063           08/17/2004
ADVANCE DISCOUNT AUTO PARTS & design                       Florida             T04000000333           03/12/2004
DISCOUNT AUTO PARTS                                        Florida                922243              04/11/1980
DRIVING HOME THE SAVINGS*                                  Florida             T95000000733           06/13/1995
ADVANCE AUTO PARTS & design                               Minnesota              973172-2             07/15/2004
ADVANCE AUTO PARTS & design                              New Jersey               21848               07/16/2004
ADVANCE AUTO PARTS & design                              New Jersey               21849               07/16/2004
ADVANCE AUTO PARTS & design                             No. Carolina             T-18015              07/14/2004
ADVANCE AUTO PARTS & design                             No. Carolina             T-18014              07/14/2004
ADVANCE AUTO PARTS & design                                 Texas               800365224             08/12/2004
ADVANCE AUTO PARTS & design                                 Texas               800365220             08/12/2004


* This mark was included in the sale from Discount Auto to Advance. The owner of
record reflected in the state’s records is Rose Auto Stores.

  CASH CONCENTRATION LETTER AGREEMENT dated as of [                        ],
among ADVANCE STORES COMPANY, INCORPORATED a Virginia corporation (the
“Borrower”), WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking corporation
(the “Cash Concentration Bank”), JPMORGAN CHASE BANK, a New York banking
corporation (“JPMCB”) as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined in the Security Agreement referred
to below).


        Reference is made to the Amended and Restated Credit Agreement dated as
of November 3, 2004 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Advance Auto Parts,
Inc., a Delaware corporation (“Holdings”), the lenders from time to time party
thereto and JPMCB, as administrative agent for the Secured Parties.

    A.        The Borrower, Holdings, the Subsidiary Guarantors (as defined
therein) (the Subsidiary Guarantors, the Borrower and Holdings being
collectively referred to as the “Grantors”) and the Collateral Agent are parties
to an Amended and Restated Security Agreement dated as of November 3, 2004 (as
further amended, supplemented or otherwise modified from time to time, the
“Security Agreement”). Pursuant to the terms of the Security Agreement, the
Grantors have granted to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in the Grantors’ Accounts and other Collateral, to
secure the payment and performance of the Obligations. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Security Agreement.

    B.        The Cash Concentration Bank has agreed to act as collection
sub-agent of the Collateral Agent to receive (a) amounts transferred to the Cash
Concentration Account (as defined below) (such amounts, the “Transferred
Receipts”) and (b) payments on the Accounts included in the Collateral.

    C.        The parties hereto desire to define hereunder certain rights and
obligations among them with respect to the appointment of the Cash Concentration
Bank.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:

    1.        The Collateral Agent hereby appoints the Cash Concentration Bank
as its collection sub-agent under the Security Agreement and authorizes the Cash
Concentration Bank, on the terms and subject to the conditions set forth herein,
to receive and hold on deposit (a) Transferred Receipts and (b) payments on the
Accounts included in the Collateral.

    2.        Prior to or contemporaneously with the execution and delivery by
the Cash Concentration Bank of this Agreement, and for the purposes of this
Agreement, the Cash Concentration Bank has established and will (except as
otherwise provided in paragraph 12 below) maintain a cash concentration account
in Wachovia Bank, National Association (account number 2001000059003) in the
name of the Borrower (the “Cash Concentration Account”). The Cash Concentration
Bank shall deposit in the Cash Concentration Account all Transferred Receipts
received by the Cash Concentration Bank and all payments received by the Cash
Concentration Bank in respect of the Accounts included in the Collateral. The
Cash Concentration Bank agrees to give the Collateral Agent prompt notice if the
Cash Concentration Bank receives notice that the Cash Concentration Account is
subject to any writ, judgment, warrant of attachment, execution or similar
process. As security for the payment and performance of the Obligations, the
Borrower hereby pledges, assigns and transfers to the Cash Concentration Bank,
for the benefit of the Collateral Agent, and hereby creates and grants to the
Cash Concentration Bank, for the benefit of the Collateral Agent, a security
interest in the Cash Concentration Account and all property and assets held
therein. The Cash Concentration Bank acknowledges the security interest of the
Collateral Agent for the benefit of the Lenders in the Cash Concentration
Account.

    3.        [The Cash Concentration Bank shall transmit all funds, if any,
then on deposit in the Cash Concentration Account at the end of each Business
Day to the cash concentration account maintained by the Borrower with Wachovia
Bank, National Association (account number 2001000059003); provided that funds
on deposit which are subject to collection shall be transmitted promptly upon
collection.] The Collateral Agent hereby authorizes the Cash Concentration Bank
to permit the Borrower to make withdrawals from the Cash Concentration Account,
so long as the Cash Concentration Bank has not received prior written notice
from the Collateral Agent pursuant to the next succeeding sentence. Promptly
upon receipt of written, telex or telecopy notice from the Collateral Agent so
directing the Cash Concentration Bank at any time (which direction shall be
given by the Collateral Agent only upon the occurrence and during the
continuation of an Event of Default and which notice shall be sent
simultaneously to the Borrower), except to the extent and subject to such terms
as may be specified in such notice, the Cash Concentration Bank shall no longer
permit withdrawals from the Cash Concentration Account to be made by the
Borrower without the written consent of the Collateral Agent, and, if so
directed in such notice, shall promptly transmit to the Collateral Agent, at the
office specified in such notice, all funds, if any, then on deposit in the Cash
Concentration Account (provided that funds on deposit that are subject to
collection shall be transmitted promptly upon collection). If so directed in
such notice, the Cash Concentration Bank shall deliver directly to the
Collateral Agent at the office specified in such notice all checks, drafts and
other instruments for the payment of money relating to the Transferred Receipts
or Accounts included in the Collateral in the possession of the Cash
Concentration Bank without depositing such checks, drafts or other instruments
in the Cash Concentration Account.

    4.        Upon the occurrence and during the continuation of an Event of
Default, the Cash Concentration Bank shall, if requested by the Collateral
Agent, furnish the Collateral Agent with monthly statements, in the form and
manner typical for the Cash Concentration Bank, of amounts on deposit in, and
amounts withdrawn from, the Cash Concentration Account and such other
information relating to the Cash Concentration Account at such times as shall be
reasonably requested by the Collateral Agent.

    5.        For purposes of this Agreement, any officer of the Collateral
Agent shall be authorized to act, and to give instructions and notice, for the
purposes set forth in this Agreement on behalf of the Collateral Agent
hereunder.

    6.        The fees for the services of the Cash Concentration Bank shall be
mutually agreed upon between the Borrower and the Cash Concentration Bank. The
Collateral Agent shall not have any responsibility or liability for the payment
of any such fee.

    7.        The Cash Concentration Bank may perform any of its duties
hereunder by or through its agents, officers or employees and shall be entitled
to rely upon the advice of counsel as to its duties. The Cash Concentration Bank
shall not be liable to the Collateral Agent for any action required of the Cash
Concentration Bank under the terms of this Agreement, if such action was taken
or omitted to be taken by it in the absence of gross negligence or willful
misconduct, nor shall the Cash Concentration Bank be responsible to the
Collateral Agent or the Borrower for the consequences of any oversight or error
of judgment or be answerable to the Collateral Agent for the same unless the
same shall happen through its gross negligence or wilful misconduct.

    8.        The Borrower consents to the appointment of the Cash Concentration
Bank and agrees that it will not withdraw, or request to withdraw, funds from
the Cash Concentration Account upon the occurrence and during the continuation
of an Event of Default unless such withdrawal is consented to in writing by the
Collateral Agent.

    9.        The Cash Concentration Bank undertakes to perform only such duties
as are expressly set forth in this Agreement.

    10.        The Cash Concentration Bank accepts its obligations as set forth
in this Agreement upon the terms and conditions hereof, including the following,
to all of which the Borrower and the Collateral Agent agree:

(a)  

The Borrower shall promptly pay the Cash Concentration Bank the compensation, if
any, to be mutually agreed upon with the Borrower for all services rendered by
the Cash Concentration Bank in connection with this Agreement and to reimburse
the Cash Concentration Bank for reasonable out-of-pocket expenses (including
counsel fees) incurred by the Cash Concentration Bank in connection with the
services rendered hereunder by the Cash Concentration Bank.


(b)         The Borrower agrees to and does hereby indemnify and hold harmless
the Cash Concentration Bank from and against any loss, liability, claim, action,
cost or expense incurred hereunder or arising directly from its action as Cash
Concentration Bank hereunder, except for any action or omission caused by its
gross negligence or wilful misconduct (collectively, a “Loss”), as well as the
costs and expenses of defending against any such claim. The Cash Concentration
Bank shall promptly notify the Borrower of the commencement of any claim giving
rise to a potential Loss and of the proceedings relating thereto. The Borrower
may, at its option, undertake to defend any such claim against the Cash
Concentration Bank.


(c)         The Cash Concentration Bank may consult with one or more legal
counsel satisfactory to it, and in no event shall it be liable for action taken,
suffered or omitted by it hereunder in good faith and in accordance with the
opinion of such counsel.


(d)         The Cash Concentration Bank shall be protected from and shall incur
no liability for or in respect of any action taken or damage suffered by it in
reliance upon any certification, notice, direction, consent, affidavit,
statement, or other paper or document reasonably believed by it to be genuine
and to have been presented or signed by the proper parties, and the Cash
Concentration Bank shall be under no duty whatsoever to inquire into or
investigate the authenticity, validity, accuracy or content of any such item.


(e)         The Cash Concentration Bank shall have no responsibility, and shall
incur no liability, with respect to the validity of this Agreement or any
document related hereto.


(f)         The Cash Concentration Bank shall not be under any duty to give the
items held by it hereunder any greater degree of care than it gives its own
similar property, shall not, unless separately agreed to with the Borrower, be
required to invest any funds held hereunder, and shall be under no duty to take
any action with respect to the funds held in the Cash Concentration Account,
except to keep the same safe and to release and deliver same in accordance with
this Agreement. Funds held hereunder shall not earn or accrue interest, unless
separately agreed to with the Borrower. The Cash Concentration Bank’s duties and
responsibilities shall be limited to the specific duties stated in this
Agreement.


(g)         The Cash Concentration Bank shall act hereunder as a depository only
and shall not be liable or responsible in any manner for the sufficiency,
correctness, genuineness or validity of any certificate or information delivered
to it, or for the identity or authority of any Person making any deposit
hereunder.


11.         The Cash Concentration Bank shall be entitled to rely on the
information furnished to it for all purposes in connection with carrying out its
duties and obligations as Cash Concentration Bank hereunder, notwithstanding any
knowledge that the Cash Concentration Bank may have (in any capacity) that
conflicts with the information so provided.


12.         (a) The Cash Concentration Bank may at any time resign as such by
giving written notice to the Borrower and the Collateral Agent of such intention
on its part, specifying the date on which its desired resignation shall become
effective; provided, however, that such date shall not be less than 45 days
after the date on which such notice is given unless the Borrower and the
Collateral Agent agree to accept less notice.


(b)         In the event that the Cash Concentration Bank shall resign or the
Borrower shall replace the Cash Concentration Bank (of which the Borrower shall
notify the Collateral Agent in advance), the Cash Concentration Bank or the
Borrower, as applicable, will (i) immediately upon the effectiveness of such
resignation or replacement transmit to a successor collection subagent (which
may be the Collateral Agent and which, if other than the Collateral Agent, shall
be a Lender and be reasonably acceptable to the Collateral Agent) specified in
writing by the Borrower to the Collateral Agent and the Cash Concentration Bank
(such successor collection sub-agent, the “Successor Cash Concentration Bank”),
at the office specified in writing by the Borrower to the Collateral Agent and
the Cash Concentration Bank, all funds, if any, then on deposit in, or otherwise
to the credit of, the Cash Concentration Account, provided that funds on deposit
which are subject to collection shall be transmitted promptly upon collection,
(ii) deliver directly to the Successor Cash Concentration Bank at the office
specified in writing by the Borrower to the Collateral Agent and the Cash
Concentration Bank all Transferred Receipts and all checks, drafts and other
instruments for the payment of money relating to the Accounts included in the
Collateral in the possession of the Cash Concentration Bank, without depositing
such Transferred Receipts or checks, drafts or other instruments in the Cash
Concentration Account or any other account and (iii) deliver any Transferred
Receipts or payments relating to the Accounts included in the Collateral
received by the Cash Concentration Bank after such replacement, in whatever form
received, directly to the Successor Cash Concentration Bank at the office
specified in writing to the Collateral Agent and the Cash Concentration Bank.


13.         The Collateral Agent agrees with the Borrower that it will provide
the Cash Concentration Bank with notice as specified in paragraph 3 of this
Agreement only if an Event of Default has occurred and is continuing under this
Agreement or any other Loan Document.


14.         The term of this Agreement shall extend from the date hereof until
the earlier of (a) the date on which all Obligations (other than the DVA
Obligations) have been paid in full and (b) any date on which the Cash
Concentration Bank shall not be serving in its capacity hereunder as provided in
paragraph 12 above. The obligations of the Cash Concentration Bank contained in
clause (b)(iii) of paragraph 12 shall survive the termination of this Agreement.


15.         All notices and communications hereunder shall be in writing (except
where telephonic instructions or notices are authorized herein) and shall be
deemed to have been received and shall be effective on the day on which
delivered (including delivery by telex or facsimile) (a) in the case of the
Collateral Agent, addressed to JPMorgan Chase Bank, Loan and Agency Services
Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002, to the attention of
Deepa Madhavan (Telecopy No. (713) 750-2932) with a copy to JPMorgan Chase Bank,
270 Park Avenue, New York, New York 10017, to the attention of Neil Boylan,
(Telecopy No. (212) 552-5658); (b) in the case of the Cash Concentration Bank,
addressed to Wachovia Bank, National Association, 301 S. College Street, DC-5,
Charlotte, N.C. 28288-0757 to the attention of [ ] (Telecopy No. (704)
374-3300); and (c) in the case of the Borrower, addressed to Advance Stores
Company, Incorporated, 5004 Valley View Boulevard, Roanoke, Virginia 24012 to
the attention of Chief Financial Officer (Telecopy No. (540) 561-1699).


16.         The Cash Concentration Bank will not (except as expressly permitted
hereby) assign or transfer any of its rights or obligations hereunder (other
than to the Collateral Agent) without the prior written consent of the other
parties hereto.


17.         This Agreement may be amended only by a written instrument executed
by the Collateral Agent, the Cash Concentration Bank and the Borrower, acting by
their representative officers thereunto duly authorized.


18.         Except as otherwise provided in the Credit Agreement with respect to
rights of set-off available to the Cash Concentration Bank in the event that it
is also a Lender under the Credit Agreement, the Cash Concentration Bank hereby
irrevocably waives, effective upon the occurrence and during the continuation of
an Event of Default, any right to set-off against, or otherwise deduct from, any
funds then or at any time thereafter held in the Cash Concentration Account for
any indebtedness or other claim then or at any time thereafter owed by the
Borrower to the Cash Concentration Bank.


19.         Except to the extent the laws of the state of Virginia govern the
Cash Concentration Account, this Agreement shall be construed in accordance with
and governed by the laws of the State of New York.


20.         This Agreement (a) shall inure to the benefit of and be binding upon
the Collateral Agent, the Cash Concentration Bank, the Borrower and their
respective successors and assigns and (b) may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

  ADVANCE STORES COMPANY, INCORPORATED,


  by


   

--------------------------------------------------------------------------------

  Name:   Title:




  JPMORGAN CHASE BANK, as Collateral Agent,


  by


   

--------------------------------------------------------------------------------

  Name:   Title:




  WACHOVIA BANK, NATIONAL ASSOCIATION, as Cash Concentration Bank,


  by


 

--------------------------------------------------------------------------------

  Name:   Title:




Annex 1-B to the Security Agreement

  COLLECTION DEPOSIT LETTER AGREEMENT dated as of [   ], among ADVANCE STORES
COMPANY, INCORPORATED, a Virginia Corporation (the “Borrower”), JPMORGAN CHASE
BANK, a New York banking corporation (“JPMCB”), as collateral agent (the
“Collateral Agent”) for the Secured Parties (as defined in the Security
Agreement referred to below) and [            ], a [               ] (the
“Collection Deposit Bank”).


        Reference is made to the Amended and Restated Credit Agreement dated as
of November 3, 2004 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Advance Auto Parts,
Inc., a Delaware corporation (“Holdings”), the Lenders from time to time party
thereto and JPMCB, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

    A.        The Borrower, Holdings, the Subsidiary Guarantors (as defined
therein) (the Subsidiary Guarantors, the Borrower and Holdings being
collectively referred to herein as the “Grantors”) and the Collateral Agent are
parties to an Amended and Restated Security Agreement dated as of November 3,
2004 (the “Security Agreement”). Pursuant to the terms of the Security
Agreement, the Grantors have granted to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in the Grantors’ Accounts and other
Collateral, to secure the payment and performance of the Obligations.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

    B.        The Collection Deposit Bank has agreed to receive on behalf of the
Grantors (a) Daily Receipts and (b) payments on the Accounts included in the
Collateral.

    C.        The parties hereto desire to define hereunder certain rights and
obligations among them with respect to the appointment of the Collection Deposit
Bank.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:

    1.        The Collateral Agent hereby authorizes the Collection Deposit
Bank, on the terms and subject to the conditions set forth herein, to receive
(a) Daily Receipts and (b) payments on the Accounts included in the Collateral.

    2.        Contemporaneously with the execution and delivery by the
Collection Deposit Bank of this Agreement, and for the purposes of this
Agreement, the Collection Deposit Bank has established and shall maintain
(except as otherwise provided in paragraph 8 below) for the benefit of the
Collateral Agent upon the occurrence of an Event of Default one or more
collection accounts in the name of the Borrower (all such accounts,
collectively, the “Collection Deposit Account”). All Daily Receipts received by
the Collection Deposit Bank and all payments received by the Collection Deposit
Bank in respect of the Accounts included in the Collateral shall be deposited by
the Borrower in the Collection Deposit Account, and such Daily Receipts and
payments shall not be commingled with other funds of the Borrower. All funds at
any time on deposit in the Collection Deposit Account shall be held by the
Collection Deposit Bank subject to the terms of this Agreement. The Collection
Deposit Bank agrees to give the Collateral Agent prompt notice if the Collection
Deposit Bank receives notice that the Collection Deposit Account is subject to
any writ, judgment, warrant of attachment, execution or similar process. As
security for the payment and performance of the Obligations, the Borrower hereby
pledges, assigns and transfers to the Collection Deposit Bank, for the benefit
of the Collateral Agent, and hereby creates and grants to the Collection Deposit
Bank, for the benefit of the Collateral Agent, a security interest in the
Collection Deposit Account and all property and assets held therein. The
Collection Deposit Bank acknowledges the security interest of the Collateral
Agent for the benefit of the Lenders in the Collection Deposit Account.

    3.        The Collateral Agent hereby authorizes the Collection Deposit Bank
to permit the Borrower to make withdrawals from the Collection Deposit Account,
so long as the Collection Deposit Bank has not received notice from the
Collateral Agent pursuant to the next succeeding sentence. Upon receipt of
written, telex, facsimile or telephonic notice (which, in the case of telephonic
notice, shall be promptly confirmed in writing) from the Collateral Agent so
directing the Collection Deposit Bank at any time (which direction shall be
given by the Collateral Agent only upon the occurrence and during the
continuation of an Event of Default and which notice shall be sent
simultaneously to the Borrower), except to the extent and subject to such terms
as may be specified in such notice, the Collection Deposit Bank shall no longer
permit withdrawals from the Collection Deposit Account to be made by the
Borrower, and, if so directed in such notice, shall promptly transmit to the
cash concentration account maintained by the Borrower with Wachovia Bank,
National Association (account number 2001000059003) (the “Borrower Cash
Concentration Account”) all funds, if any, then on deposit in, or otherwise to
the credit of, the Collection Deposit Account (provided that funds on deposit
that are subject to collection shall be transmitted promptly upon collection).
If so directed in such notice, the Collection Deposit Bank shall transmit
directly to the Borrower Cash Concentration Account all Daily Receipts and all
checks, drafts and other instruments for the payment of money relating to the
Accounts included in the Collateral in the possession of the Collection Deposit
Bank without depositing such Daily Receipts or such checks, drafts or other
instruments in the Collection Deposit Account or any other account.

    4.        Upon the occurrence and during the continuation of an Event of
Default, the Collection Deposit Bank shall, if requested by the Collateral
Agent, furnish the Collateral Agent with monthly statements, in the form and
manner typical for the Collection Deposit Bank, of amounts of deposits in, and
amounts withdrawn from, the Collection Deposit Account and such other
information relating to the Collection Deposit Account at such times as shall be
reasonably requested by the Collateral Agent.

    5.        For purposes of this Agreement, any officer of the Collateral
Agent shall be authorized to act, and to give instructions and notice, for the
purposes set forth in this Agreement on behalf of the Collateral Agent
hereunder.

    6.        The fees for the services of the Collection Deposit Bank shall be
mutually agreed upon between the Borrower and the Collection Deposit Bank. The
Collateral Agent shall not have any responsibility or liability for the payment
of any such fee.

    7.        The Collection Deposit Bank may perform any of its duties
hereunder by or through its agents, officers or employees and shall be entitled
to rely upon the advice of counsel as to its duties. The Collection Deposit Bank
shall not be liable to the Collateral Agent for any action required of the
Collection Deposit Bank under the terms of this Agreement, if such action was
taken or omitted to be taken by it in good faith, nor shall the Collection
Deposit Bank be responsible to the Collateral Agent or the Borrower for the
consequences of any oversight or error of judgment or be answerable to the
Collateral Agent for the same unless the same shall happen through its gross
negligence or willful misconduct.

    8.        In the event that the Borrower shall replace the Collection
Deposit Bank (of which the Borrower shall notify the Collateral Agent in
advance), the Collection Deposit Bank or the Borrower, as applicable, will
(a) immediately transmit to the Borrower Cash Concentration Account all funds,
if any, then on deposit in, or otherwise to the credit of, the Collection
Deposit Account, (b) deliver directly to the successor collection deposit bank
at the office specified in writing by the Borrower to the Collateral Agent all
subsequently received Daily Receipts and all checks, drafts and other
instruments for the payment of money relating to the Accounts included in the
Collateral that would have been deposited with the Collection Deposit Bank and
(c) deliver any Daily Receipts or payments relating to the Accounts included in
the Collateral by the Collection Deposit Bank after such replacement, in
whatever form received, directly to the successor collection deposit bank at the
office specified in writing by the Borrower to the Collateral Agent.

    9.        The Borrower consents to the appointment of the Collection Deposit
Bank and agrees that it will not withdraw, or request to withdraw, funds from
the Collection Deposit Account upon the occurrence and during the continuation
of an Event of Default unless such withdrawal is consented to in writing by the
Collateral Agent. The Borrower acknowledges that the Collection Deposit Bank
shall incur no liability to the Borrower as a result of any action taken
pursuant to an instruction given by the Collateral Agent in accordance with the
provisions of this Agreement.

    10.        The Collateral Agent agrees that it will provide the Collection
Deposit Bank with notice as specified in paragraph 3 of this Agreement only if
an Event of Default has occurred and is continuing under this Agreement or any
other Loan Document.

    11.        The term of this Agreement shall extend from the date hereof
until the earlier of (a) the date on which all Obligations (other than the DVA
Obligations) have been paid in full and (b) any date on which the Collection
Deposit Bank shall not be serving in its capacity as collection deposit bank
hereunder as provided in paragraph 8 above. The obligations of the Collection
Deposit Bank contained in the third sentence of paragraph 8 shall survive the
termination of this Agreement.

    12.        All notices and communications hereunder shall be in writing
(except where telephonic instructions or notices are authorized herein) and
shall be deemed to have been received and shall be effective on the day on which
delivered (including delivery by telex or facsimile) (a) in the case of the
Collateral Agent, addressed to JPMorgan Chase Bank, Loan and Agency Services
Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002, to the attention of
Deepa Madhavan (Telecopy No. (713) 750-2932) with a copy to JPMorgan Chase Bank,
270 Park Avenue, New York, New York 10017, to the attention of Neil Boylan,
(Telecopy No. (212) 552-5658), and (b) in the case of the Collection Deposit
Bank, addressed to [ ], to the attention of [ ].

    13.        The Collection Deposit Bank will not (except as contemplated in
paragraph 8 above) assign or transfer any of its rights or obligations hereunder
(other than to the Collateral Agent) without the prior written consent of the
other parties hereto.

    14.        This Agreement may be amended only by a written instrument
executed by the Collateral Agent, the Collection Deposit Bank and the Borrower,
acting by their representative officers thereunto duly authorized.

    15.        Except as otherwise provided in the Credit Agreement with respect
to rights of set-off available to the Collection Deposit Bank in the event that
it is also a Lender under the Credit Agreement, the Collection Deposit Bank
hereby irrevocably waives, effective upon the occurrence and during the
continuation of an Event of Default, any right to set-off against, or otherwise
deduct from, any funds (with the exception of service fees and deposited items
which have been returned) then or at any time thereafter held in the Collection
Deposit Account for any indebtedness or other claim then or at any time
thereafter owed by the Borrower to the Collection Deposit Bank.

    16.        Except to the extent the laws of the state of [           ]
govern the Collection Deposit Account, this Agreement shall be construed in
accordance with and governed by the laws of the State of New York.

    17.        This Agreement (a) shall inure to the benefit of and be binding
upon the Collateral Agent, the Collection Deposit Bank, the Borrower and their
respective successors and assigns and (b) may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

  ADVANCE STORES COMPANY INCORPORATED,


  by


   

--------------------------------------------------------------------------------

  Name:   Title:




  JPMORGAN CHASE BANK, as Collateral Agent,


  by


 

--------------------------------------------------------------------------------

  Name:   Title:




Annex 2 to theSecurity
Agreement

[Form Of]

PERFECTION CERTIFICATE

        Reference is made to (a) the Amended and Restated Credit Agreement dated
as of November 3, 2004 (as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Advance Auto Parts, Inc.
(“Holdings”), Advance Stores Company, Incorporated (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”) and JPMorgan Chase Bank, as
administrative agent for the Lenders, Collateral Agent and issuing bank, (b) the
Guarantee Agreement dated as of November 28, 2001 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”), among the
Subsidiary Guarantors (as defined therein), Holdings and the Collateral Agent
and (c) the Amended and Restated Security Agreement dated as of November 3, 2004
(as further amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, Holdings, the Subsidiary Guarantors
and the Collateral Agent. All capitalized terms used but not defined herein
shall have the meanings given such terms in the Credit Agreement or the Security
Agreement, as applicable.

        The undersigned, a Financial Officer of the Borrower, hereby certifies
to the Collateral Agent and each other Secured Party as follows:

    1.        Names (a) The exact corporate name of each Grantor, as such name
appears in its respective certificate of incorporation, is as follows:

    (b)        Set forth below is each other corporate name each Grantor has had
in the past five years, together with the date of the relevant change:

    (c)        Except as set forth in Schedule 1 hereto, no Grantor has changed
its identity or corporate structure in any way within the past five years.
Changes in identity or corporate structure would include mergers, consolidations
and acquisitions, as well as any change in the form, nature or jurisdiction of
corporate organization. If any such change has occurred, include in Schedule 1
the information required by Sections 1 and 2 of this certificate as to each
acquiree or constituent party to a merger or consolidation.

    (d)        The following is a list of all other names (including trade names
or similar appellations) used by each Grantor or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years:

    (e)        Set forth below is the Federal Taxpayer Identification Number of
each Grantor:

    (f)        Set forth below is the organizational number of each Grantor that
is a registered organization:

    2.        Current Locations. (a) The chief executive office of each Grantor
is located at the address set forth opposite its name below:

    Grantor                                 Mailing
Address                                 County
                                State

    (b)        Set forth below opposite the name of each Grantor are all
locations where such Grantor maintains any books or records relating to any
Accounts (with each location at which chattel paper, if any, is kept being
indicated by an “*”):

    Grantor                                 Mailing
Address                                 County
                                State

    (c)        The jurisdiction of formation of each Grantor that is a
registered organization is set forth opposite its name below:

    Grantor
                                                                                
                                        Jurisdiction

    (d)        Set forth below opposite the name of each Grantor are all the
places of business of such Grantor not identified in paragraph (a), (b) or (c)
above:

    Grantor                                 Mailing
Address                                 County
                                State

    (e)        Set forth below opposite the name of each Grantor are all the
locations where such Grantor maintains any Collateral not identified above:

    Grantor                                 Mailing
Address                                 County
                                State

    (f)        Set forth below opposite the name of each Grantor are the names
and addresses of all Persons other than such Grantor that have possession of any
of the Collateral of such Grantor:

    Grantor                                 Mailing
Address                                 County
                                State

    3.        Unusual Transactions. All Accounts have been originated by the
Grantors and all Inventory has been acquired by the Grantors in the ordinary
course of business.

    4.        File Search Reports. File search reports have been obtained from
each Uniform Commercial Code filing office identified with respect to such
Grantor in Section 2 hereof, and such search reports reflect no liens against
any of the Collateral other than those permitted under the Credit Agreement.

    5.        UCC Filings. Duly [authenticated] [signed] financing statements on
Form UCC-1 in substantially the form of Schedule 5 hereto have been prepared for
filing in the Uniform Commercial Code filing office in each jurisdiction
identified with respect to such Grantor in [Section 2] [Section 2(a) or 2(b)]
hereof.

    6.        Schedule of Filings. Attached hereto as Schedule 5 is a schedule
setting forth, with respect to the filings described in Section 5 above, each
filing and the filing office in which such filing is to be made.

    7.        Filing Fees. All filing fees and taxes payable in connection with
the filings described in Section 5 above have been or will be paid.

    8.        Stock Ownership. Attached hereto as Schedule 8 is a true and
correct list of all the duly authorized, issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interests in the Borrower and of each Subsidiary and the record and
beneficial owners of such stock, partnership interests, limited liability
company membership interests or other equity interests. Also set forth on
Schedule 8 is each equity investment of Holdings and each Subsidiary that
represents 50% or less of the equity of the entity in which such investment was
made.

    9.        Debt Indebtedness. Attached hereto as Schedule 9 is a true and
correct list of all instruments, including promissory notes and other evidence
of indebtedness, held by Holdings and each Subsidiary, including all
intercompany notes between Holdings and each Subsidiary of Holdings and between
each Subsidiary of Holdings and each other such Subsidiary.

    10.        Advances. Attached hereto as Schedule 10 is (a) a true and
correct list of all advances made by Holdings to any Subsidiary of Holdings or
made by any Subsidiary of Holdings to Holdings or any other Subsidiary of
Holdings, which advances will be on and after the date hereof evidenced by one
or more intercompany notes pledged to the Collateral Agent under the Pledge
Agreement, and (b) a true and correct list of all unpaid intercompany transfers
of goods sold and delivered by or to Holdings or any Subsidiary of Holdings.

    11.        Mortgage Filings. Attached hereto as Schedule 11 is a schedule
setting forth, with respect to each Mortgaged Property, (a) the exact corporate
name of the corporation that owns such property as such name appears in its
certificate of incorporation, (b) if different from the name identified pursuant
to clause (a), the exact name of the current record owner of such property
reflected in the records of the filing office for such property identified
pursuant to the following clause and (c) the filing office in which a Mortgage
with respect to such property must be filed or recorded in order for the
Collateral Agent to obtain a perfected security interest therein.

    12.        Intellectual Property. Attached hereto as Schedule 12(A) in
proper form for filing with the United States Patent and Trademark Office is a
schedule setting forth all of each Grantor’s Patents, Patent Licenses,
Trademarks and Trademark Licenses, including the name of the registered owner,
the registration number and the expiration date of each Patent, Patent License,
Trademark and Trademark License owned by any Grantor. Attached hereto as
Schedule 12(B) in proper form for filing with the United States Copyright Office
is a schedule setting forth all of each Grantor’s Copyrights and Copyright
Licenses, including the name of the registered owner, the registration number
and the expiration date of each Copyright or Copyright License owned by any
Grantor.

    13.        Commercial Tort Claims. Attached hereto as Schedule 13 is a true
and correct list of commercial tort claims held by any Grantor, including a
brief description thereof.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has duly executed this certificate
on this _____ day of November 2004.

  ADVANCE STORES COMPANY, INCORPORATED,


  by


   

--------------------------------------------------------------------------------

  Name:   Title:

Annex 3 to the

Security Agreement

  SUPPLEMENT NO. [ ] dated as of [ ], to the Amended and Restated Security
Agreement dated as of November 3, 2004 (as further amended, supplemented or
otherwise modified from time to time, the “Security Agreement”), among ADVANCE
STORES COMPANY, INCORPORATED, a Virginia corporation (the “Borrower”), ADVANCE
AUTO PARTS, INC., a Delaware corporation (“Holdings”), each subsidiary of the
Borrower listed on Schedule I thereto (each such subsidiary individually a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors, Holdings and the Borrower are referred to collectively
herein as the “Grantors”) and JPMORGAN CHASE BANK, a New York banking
corporation (“JPMCB”), as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined therein).


    A.        Reference is made to (a) the Amended and Restated Credit Agreement
dated as of November 3, 2004 (as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
Holdings, the lenders from time to time party thereto (the “Lenders”) and JPMCB,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Collateral Agent and as issuing bank (in such capacity, the “Issuing
Bank”), and (b) the Guarantee Agreement dated as of November 28, 2001 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Subsidiary Guarantors, Holdings and the Collateral Agent.

    B.        Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement or the
Credit Agreement, as applicable.

    C.        The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans, the Issuing Bank to issue Letters of Credit
and DVA Creditors to purchase Designated Vendor Accounts. Section 7.15 of the
Security Agreement provides that additional Subsidiaries of Holdings may become
Grantors under the Security Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Subsidiary (the “New Grantor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Security Agreement in order to induce
the Lenders to make additional Loans, the Issuing Bank to issue additional
Letters of Credit and DVA Creditors to purchase additional Designated Vendor
Accounts, and as consideration for Loans previously made, Letters of Credit
previously issued and Designated Vendor Accounts previously purchased.

        Accordingly, the Collateral Agent and the New Grantor agree as follows:

        SECTION 1. In accordance with Section 7.15 of the Security Agreement,
the New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Grantor hereby (a) agrees to all the terms and provisions
of the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants to the Collateral Agent and the Secured Parties that
the representations and warranties made by it as a Grantor thereunder are true
and correct on and as of the date hereof. In furtherance of the foregoing, the
New Grantor, as security for the payment and performance in full of the
Obligations (as defined in the Security Agreement), does hereby create and grant
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Grantor’s right, title and interest in and to the Collateral
(as defined in the Security Agreement) of the New Grantor. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include the New Grantor.
The Security Agreement is hereby incorporated herein by reference.

        SECTION 2. The New Grantor represents and warrants to the Collateral
Agent and the Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

        SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Grantor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

        SECTION 4. The New Grantor hereby represents and warrants to the
Collateral Agent and the Secured Parties that (a) set forth on Schedule I
attached hereto is a true and correct schedule of the location of any and all
Collateral of the New Grantor other than Collateral (i) consisting of goods in
transit between facilities, whether in vehicles owned by the applicable Grantor
or on common carriers and (ii) located in temporary warehousing which will
remain in such warehousing for no longer than one month and (b) set forth under
its signature hereto, is the true and correct location of the chief executive
office of the New Grantor and its jurisdiction of formation.

        SECTION 5. Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.

         SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

        SECTION 8. All communications and notices hereunder shall be in writing
and given as provided in Section 7.01 of the Security Agreement. All
communications and notices hereunder to the New Grantor shall be given to it at
the address set forth under its signature below.

        SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

  [Name Of New Grantor],


  by


 

--------------------------------------------------------------------------------

  Name:   Title:   Address:




  JPMORGAN CHASE BANK, as Collateral Agent,


  by


 

--------------------------------------------------------------------------------

  Name:   Title:




SCHEDULE I

to Supplement No. [ ] to theSecurity
Agreement

LOCATION OF COLLATERAL

    Description                                                                                                                                             
Location